Title: From James Madison to James McKinney, 3 January 1823
From: Madison, James
To: McKinney, James


                
                    Sir
                    Jany 3. 1823
                
                I have recd. your letter of the 23. Ult. Not having since found it convenient to examine all the circumstances affecting the value of my mill in its present state, I can not name precisely the terms of sale: with respect to which also, I should be glad previously to know the payments it would be convenient to make. If you cd. ride up at an early day, we could view the premises together. You know I presume that 50 acres of ground are attached to the mill, about one third or ¼ of which I believe is uncleared. The whole was originally rich, and with the exception of a few gutted spots & gulleys, the cleared part tho’ worne might be cultivated with profit. As to the plank & scantling, that might be wanted I can say no more than that there is a sawmill at a small distance where it is probable the articles might be obtained at the usual prices; viz. about a dollar a hundred feet & ca. Coggs of the best sort & ready seasoned I can furnish myself; & the rounds also of the best wood. A miller havg. been engaged for the current year, the time of delivery will involve that consideration; but it will occasion no serious difficulty. Please to let me know whether I may expect to see you & at what time.
            